Filed 1/8/15 In re V.J. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re V.J. et al., Persons Coming Under the
Juvenile Court Law.

TULARE COUNTY HEALTH AND HUMAN                                                             F069429
SERVICES AGENCY,
                                                                            (Super. Ct. Nos. JJV066118H,
         Plaintiff and Respondent,                                            JJV066118J, JJV066118K)

                   v.
                                                                                         OPINION
GUILLERMO J. et al.,

         Defendants and Appellants.


                                                   THE COURT*
         APPEAL from orders of the Superior Court of Tulare County. Hugo Loza,
Commissioner.
         Monica Vogelmann, under appointment by the Court of Appeal, for Defendant
and Appellant Guillermo J.
         Jesse F. Rodriguez, under appointment by the Court of Appeal, for Defendant and
Appellant C.J.
         Kathleen Bales-Lange, County Counsel, and Carol E. Helding, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Cornell, J. and Poochigian, J.
       Appellant Guillermo J. appeals from the juvenile court’s order terminating his
parental rights to his eight-year-old son V.J., seven-year-old daughter C.R.J., and six-
year-old daughter M.J. Guillermo contends the juvenile court erred in not applying the
sibling exception to adoption (Welf. & Inst. Code, § 366.26, subd. (c)(1)(B)(v)).1 The
children’s mother, C.J. (mother), joins. We affirm.
                    PROCEDURAL AND FACTUAL SUMMARY
       In March 2011, V.J. and C.R.J., then both four years old, and two-year-old M.J.
were removed from mother’s custody along with their then 15-year-old brother G.J.,
13-year-old brother Xavier R., 12-year-old brother Isaiah J., 11-year-old sister Dulce J.,
nine-year-old brother D.J., six-year-old sister Catalina J., and five-year-old brother
C.N.J., because of mother’s drug use and the unsafe and unsanitary condition of the
home. Guillermo is the father of all of the children except Xavier. At the time of the
children’s removal, Guillermo was incarcerated. Guillermo and mother have an
extensive history of domestic violence.
       The children were placed in four different foster homes. Xavier was placed in
one; G.J. and Isaiah in a second; Dulce, D.J., Catalina, and C.N.J. (the middle children) in
a third; and V.J., C.R.J. and M.J. (the youngest children) in a fourth. The children were
placed in Dinuba, except the youngest children who were placed in Visalia.
       The juvenile court exercised its dependency jurisdiction over the children and
ordered reunification services for mother. The court denied Guillermo and Xavier’s
father reunification services but ordered supervised visitation for Guillermo. The court
ordered supervised sibling visitation twice a month without the parents.
       In September 2012, at a contested 12-month review hearing, the juvenile court
terminated mother’s reunification services and set a section 366.26 hearing. By that time,
mother was having unsupervised visits with the children. According to the Tulare

1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                              2
County Health and Human Services Agency (agency), mother was allowing Guillermo to
participate in her visits despite a no-contact order. In addition, the agency believed
mother and Guillermo were living together.
       In December 2012, an adoptions social worker assessed the children and
determined they were not adoptable because the foster parents were not willing to adopt
them. The agency recommended the juvenile court implement a permanent plan living
arrangement for them with the goal of legal guardianship. The agency informed the court
that the children had unsupervised visits with mother twice a week for four hours each
visit and enjoyed spending time together as a family.
       In February 2013, at the section 366.26 hearing, the juvenile court found the
children were not adoptable and ordered them into a planned permanent living
arrangement. The court ordered supervised weekly visits for mother and Guillermo and
set a permanency plan review hearing (section 366.3 hearing) for August 2013.
       In June 2013, the foster mother for the three youngest children told the agency she
wanted to adopt them. She said the children were frustrated and confused by their
frequent contact with their parents when there was no plan to reunify with them. She was
willing to maintain their relationship with their siblings. In addition, the middle children
were asking to be adopted by their foster parents.
       In August 2013, at the section 366.3 hearing, the juvenile court set a section
366.26 hearing as to the middle and youngest children. By that time, G.J. had reached
the age of majority. He wanted the court to dismiss its dependency jurisdiction as to him
but he wanted to continue visiting his siblings.
       The agency recommended the juvenile court terminate Guillermo and mother’s
parental rights to the three youngest children at the section 366.26 hearing. Their foster
parents planned to move with the children to a new home approximately 147 miles away.
The agency also recommended the court order legal guardianship for the middle children
and dismiss its dependency jurisdiction as to them.


                                             3
       The agency recommended the juvenile court discontinue Guillermo and mother’s
visitation with the middle children. Guillermo and mother told one of the foster mothers
she should “give [the children] up” and encouraged the children to misbehave.
       On May 8, 2014, the juvenile court convened a contested 366.26 hearing. V.J.
testified he was close to his siblings and wanted to continue to see them. C.R.J. testified
she enjoyed her visits with her siblings and would like to live as a family again. M.J.
testified she liked visiting with her siblings. She said she mostly played with Catalina
and would like to live with her again.
       Pauline P., the youngest children’s foster mother, testified it was important for the
youngest children to maintain their relationships with their siblings and that she would
help them maintain those relationships.
       Pamela M., the middle children’s foster mother, testified she and Pauline were
friends and had already discussed how to maintain sibling contact between the middle
and youngest children. Pamela lived on a ranch and planned to have the youngest
children ride horses and bicycles and play at the ranch. They also planned to spend some
holidays together and maintain telephone contact between the children.
       At the conclusion of the hearing, the juvenile court found that though the children
had an emotional connection to each other, it was not so strong as to outweigh the benefit
the youngest children would receive from adoption. Consequently, the court terminated
Guillermo and mother’s parental rights as to V.J., C.R.J., and M.J. This appeal ensued.
                                      DISCUSSION
       Guillermo and mother (appellants) contend the juvenile court erred in failing to
apply the sibling exception to adoption because the children had shared experiences,
close relationships and strong bonds. We disagree.
       Once the juvenile court has terminated reunification services, its focus shifts to the
children’s need for permanency and stability. (In re Marilyn H. (1993) 5 Cal.4th 295,
309.) If, as here, the children are likely to be adopted, adoption is the norm. (In re


                                              4
Celine R. (2003) 31 Cal.4th 45, 53 (Celine R.).) The statutory presumption is that
termination is in the children’s best interests and not detrimental. (§ 366.26, subd. (b); In
re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1342.)
       The juvenile court must order adoption and its necessary consequence, termination
of parental rights, unless one of the specified circumstances in section 366.26 provides a
compelling reason for finding that termination of parental rights would be detrimental to
the child. (Celine R., supra, 31 Cal.4th at p. 53.) Further, it is an opposing party’s
burden to show that termination would be detrimental under one of the statutory
exceptions. (In re Zachary G. (1999) 77 Cal.App.4th 799, 809.)
       The sibling relationship exception to terminating parental rights applies when the
juvenile court finds there is a compelling reason for determining termination would be
detrimental to the child because it would substantially interfere with the child’s sibling
relationship. (§ 366.26, subd. (c)(1)(B)(v).) Factors to be considered include the nature
and extent of the relationship, whether the children were raised with a sibling in the same
home and whether the children have a strong bond with a sibling. The court must also
consider whether ongoing contact is in the children’s best interests, including the
children’s long-term emotional interest, as compared to the benefit of legal permanence
through adoption. (Ibid.) The purpose of this exception is to preserve long-standing
sibling relationships that “serve as anchors for dependent children whose lives are in
turmoil.” (In re Erik. P. (2002) 104 Cal.App.4th 395, 404.)
       “The sibling relationship exception contains strong language creating a heavy
burden for the party opposing adoption.” (In re Daniel H. (2002) 99 Cal.App.4th 804,
813.) The parent must first show: (1) the existence of a significant sibling relationship;
(2) that terminating parental rights would substantially interfere with that relationship;
and (3) it would be detrimental to the child if the relationship ended. (In re L.Y.L. (2002)
101 Cal.App.4th 942, 952.) After the parent shows a sibling relationship is so strong that
its severance would be detrimental to the adoptive child, the court then decides whether


                                              5
the benefit to the child of continuing the sibling relationship outweighs the benefits of
adoption. (Id. at pp. 952-953; In re Naomi P. (2005) 132 Cal.App.4th 808, 823.)
       When a juvenile court rejects a detriment claim and terminates parental rights, the
appellate issue is not whether substantial evidence exists to support the court’s rejection
of the detriment claim but whether the juvenile court abused its discretion in so doing.
(In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1351.) For this to occur, the proof offered
would have to be uncontradicted and unimpeached so that discretion could be exercised
only in one way, compelling a finding in favor of the appellant as a matter of law.
(Roesch v. De Mota (1944) 24 Cal.2d 563, 570-571; In re I.W. (2009) 180 Cal.App.4th
1517, 1528.) Based on our review of the record, we conclude the juvenile court properly
exercised its discretion in rejecting appellants’ argument.
       Here, V.J., C.R.J. and M.J. were very young in March 2011 when they were
removed from mother’s custody. By the time of the May 2014 hearing, they had been
separated from their siblings for over three years. Though the children maintained a
close and loving relationship during that time of separation, appellants have not shown
that severing the sibling relationship would cause the youngest children detriment. By all
accounts they were adjusting well to their adoptive parents and looked to them to meet
their needs. The juvenile court’s failure to apply the sibling relationship exception can be
affirmed on appellants’ failure to show detriment alone.
       Further, there is no reason to believe that terminating appellants’ parental rights
would substantially interfere with the sibling relationships. Pauline and Pamela
understood the value of preserving the sibling relationships and intended to maintain
contact between the siblings.
       Appellants contend it is improper to consider a prospective adoptive parent’s
promise to maintain sibling contact in deciding whether the sibling relationship exception
to adoption exists. Such a promise, they argue, is illusory and cannot be enforced, citing
In re C.B. (2010) 190 Cal.App.4th 102 (C.B.). However, the pages appellants cite in C.B.


                                              6
pertain to the parent-child relationship exception (§ 366.26, subd. (c)(1)(B)(i)) not the
sibling relationship exception. The C.B. court stated: “[T]he court cannot … terminate
parental rights based upon an unenforceable expectation that the prospective adoptive
parents will voluntarily permit future contact between the child and a biological
parent .…” (C.B., supra, at p. 128; italics added.) Further, appellants have not shown
that the holding in C.B. has been applied to the sibling relationship exception or that the
juvenile court relied on Pauline and Pamela’s promises to maintain sibling contact in
deciding to terminate their parental rights. Most importantly for the purposes of this
appeal, appellants failed to show that terminating their parental rights would be
detrimental to V.J., C.R.J. and M.J.
                                       DISPOSITION
       The judgment is affirmed.




                                              7